UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 15, 2012 Strategic Diagnostics Inc. (Exact name of registrant as specified in its charter) Delaware 000-22400 56-1581761 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 111 Pencader Drive Newark, DE (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 18, 2012, the Board of Directors approved a grant of 75,000 restricted shares of the Registrant’s common stock, to vest upon the third anniversary of the date of grant, to Klaus Lindpaintner, the Registrant’s Vice President and Chief Scientific Officer. Item 5.07 Submission of Matters to a Vote of Security Holders. On May 15, 2012, the Registrant held its 2012 Annual Meeting of Stockholders.At the meeting, the stockholders voted on (1) the election of four directors and (2) the ratification of the appointment of KPMG LLP as the Registrant’s independent registered public accounting firm for 2012.The voting results on these proposals were as follows: Proposal 1.Election of four directors to hold office until 2014. Nominee Votes For Withheld Broker Non-Votes C. Geoffrey Davis Richard Van den Broek. Stephen L. Waechter Wayne P. Yetter Proposal 2.Ratification of the appointment of KPMG LLP as the Registrant’s independent registered public accounting firm for 2012. Votes For Votes Against Abstentions Broker Non-Votes - Item 8.01 Other Events. On May 18, 2012, the Board of Directors appointed Steven R. Becker, a current member of the Board, to serve as Chairman of the Board of Directors.Thomas A. Bologna, the previous Chairman, continues to serve on the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Strategic Diagnostics Inc. May 21, 2012 By: /s/ Francis M. DiNuzzo Name: Francis M. DiNuzzo Title: President and Chief Executive Officer
